--------------------------------------------------------------------------------


                                                                                Exhibit
10.1

February 22, 2006




George Foreman Enterprises, Inc.
100 North Wilkes-Barre Blvd., 4th Floor
Wilkes-Barre, PA 18702
Atten: Efrem Gerszberg


Re: Letter agreement dated November 23, 2005 between Circle Group Holdings, Inc.
and George Foreman Enterprises, Inc. (“Letter Agreement”)


Ladies and Gentlemen:


This letter shall confirm our agreement to extend the 90 day time period for
Circle Group Holdings, Inc. (“CXN”) and George Foreman Enterprises, Inc.
(“GFME”) to enter into definitive agreements as set forth in paragraph 21 of the
above referenced Letter Agreement. CXN and GFME agree that paragraph 21 of the
Letter Agreement is hereby modified to provide that the parties shall, on or
before Thursday, March 16, 2006, enter into a definitive agreement incorporating
the terms of the Letter Agreement and such other provisions customary in
transactions of this type.
 
If the foregoing correctly sets forth your understanding, please so indicate by
signing a counterpart of this letter and returning it to CXN by facsimile or
e-mail, whereupon it will constitute a binding agreement between CXN and GFME.
 
Very truly yours,


CIRCLE GROUP HOLDINGS, INC.




By: /s/ Gregory J. Halpern       
Name: Gregory J. Halpern
Title: C.E.O.




Accepted and agreed to as of
the date first above written:
 
GEORGE FOREMAN ENTERPRISES, INC.
 
By: /s/ Efrem Gerszberg 
Name: Efrem Gerszberg
Title: President
 
 